ORDER
In 1985, the Court disbarred petitioner from the practice of law in South Carolina. In the Matter of Clarke, 290 S.C. 494, 351 S.E.2d 573 (1986). Petitioner has now filed a Petition for Readmission pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). The Court grants the Petition for Readmission. The Office of Bar Admissions shall schedule petitioner to be readmitted during the next regularly-scheduled swearing-in ceremony.
Until such time as he has been readmitted to the practice of law, petitioner is under a continuing obligation to keep his bar application current and must update responses whenever there is an addition to or a change to information previously filed with the Clerk of Court. See Rule 402(d)(2), SCACR. Petitioner shall further notify the Clerk of Court if there are any changes to his Petition for Readmission.
s/Jean H. Toal, J.
s/Costa M. Pleicones, J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.